UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-1300



NIKOLA T. GUENOV,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-326-378)


Submitted:   February 21, 2008              Decided:   March 17, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Gayton J. Thomas, Jr., Baltimore, Maryland, for Petitioner.
Peter D. Keisler, Assistant Attorney General, Michelle Gorden
Latour, Assistant Director, Hannah B. Baublitz, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Nikola T. Guenov, a native and citizen of Bulgaria,

petitions for review of an order of the Board of Immigration

Appeals (Board) adopting and affirming the Immigration Judge’s

decision finding that Guenov abandoned his applications for asylum,

withholding of removal, and protection under the Convention Against

Torture.     We have reviewed the record and the Board’s order and

affirm the denial of relief for the reasons stated by the Board.

See    In   Re:   Guenov,   No.   A79-326-378   (B.I.A.    Mar.   16,   2007).

Accordingly, we deny the petition for review.              We dispense with

oral    argument    because   the    facts   and   legal   contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                            PETITION DENIED




                                     - 2 -